 1   McGREGOR W. SCOTT
     United States Attorney
 2   MICHAEL G. TIERNEY
     Assistant U.S. Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   (559) 497-4000
 5

 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                                      EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                        )
                                                      )   CASE NO. 1:17-CR-308-NONE-SKO;
10            Plaintiff,                              )              1:17-CR-309-NONE-SKO
                                                      )
11      v.                                            )
                                                      )
12   CLIFFORD BRIGHAM,                                )   STIPULATION AND [PROPOSED] ORDER
                                                      )   SETTING FORTH BRIEFING SCHEDULE
13            Defendant.                              )   REGARDING DEFENDANT’S MOTION TO
                                                      )   REDUCE SENTENCE [DOC 41]
14                                                    )
                                                      )
15                                                    )

16

17
                                                 BACKGROUND
18
             On March 13, 2019, defendant filed a Motion to Reduce Sentence Pursuant to 18 U.S.C.
19
     § 3582(c)(1)(A)(i) (Doc. 41). Local Rules 430.1(d) and (e) sets forth a general limit of seven days for
20
     any party to file a response in opposition to such motions, and three days for the moving party to file a
21
     reply. However, the parties in this case require additional time to brief and file such pleadings. In
22
     particular, the United States requires additional time to communicate with the Bureau of Prisons
23
     regarding the defendant’s medical status.
24
             THEREFORE, defendant Clifford Brigham, by and through his counsel of record Ann C.
25
     McClintock, and plaintiff the United States of America, by and through its counsel of record,
26
     Assistant United States Attorney Michael G. Tierney, hereby stipulate and agree to the following
27
     briefing schedule and request that the Court enter an order reflecting that schedule:
28

29                                                        1
30
 1         1.    Any opposition by the United States must be filed on or before April 10, 2020.

 2         2.    Any reply by the defendant must be filed on or before May 1, 2020.

 3
     DATED: March 18, 2020
 4
                                              By:     /s/ Ann C. McClintock
 5
                                                      ANN C. McCLINTOCK
 6                                                    Attorney for Defendant
                                                      Clifford Brigham
 7

 8
     DATED: March 18, 2020                            McGREGOR W. SCOTT
 9                                                    United States Attorney
10

11                                             By:    /s/ Michael G. Tierney
                                                      MICHAEL G. TIERNEY
12                                                    Assistant U.S. Attorney
13

14

15         IT IS SO ORDERED.

16
     IT IS SO ORDERED.
17

18      Dated:   March 19, 2020
                                                     UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26
27

28

29                                                    2
30
